FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RENFIL SYAMSIR,                                  No. 14-72771

               Petitioner,                       Agency No. A095-630-235

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Renfil Syamsir, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Syamsir’s motion to reopen

because it was untimely, see 8 C.F.R. § 1003.2(c)(2), and Syamsir failed to

establish materially changed circumstances in Indonesia to qualify for the

regulatory exception to the time limitation for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90 (evidence must be “qualitatively

different” to warrant reopening).

      PETITION FOR REVIEW DENIED.




                                          2                                   14-72771